Title: From George Washington to Margaret Savage, 27 January 1772
From: Washington, George
To: Savage, Margaret



Madam,
Mount Vernon 27th Jany 1772.

By your favour of the 8th of October wch is but just come to hand, I perceive you are still without any of my letters, notwithstanding I have wrote several times to you of late, and recently addressed a letter to you, to the care of Mr Dixon of Whitehaven; which letter (enclosing a copy of the one next before it) you certainly will get.
I am very sorry to inform you that your Affairs in this country, respecting the annuity of your bond are in a very unpromising way. In my last I acquainted you that we had been obliged to acquiesce under your power of Attorney to Mr Montgomerie, & had released the Bond of all demands against it till January 1771 upon Mr Montgomerie’s pledging his word (which in truth we had no right to exact) that he wou’d remit the money into your own hands: this he still says he fully intended to have done, but having no money of the Doctors in his possession at that juncture, the matter was delayed from time to time till the arrival of Savage, about the last of October, who has not only forewarned him from applying any part of the money that way, but from cancelling the receipts, as the power under which he acted, run, that he shou’d receive the money of the Trustee’s for his (that is Savage’s) use. In this predicament the matter rests, & I fear you have little to expect from the time past; but another years payment becoming due the first of this inst: Mr Fairfax & myself directed Mr Harrison (who is one of the most diligent & active Lawyers we have) to apply to the Doctor for it, & in case of refusal or evasion to put the Bond in Suit instantly; but as few of our Courts are in any great degree of forwardness, and as you express your want of an immediate supply; I have given Mr Piper a Draft upon a merchant in Liverpool for £53 Sterling, being a balance in his hands which I have a right to draw for, and

which I hope may serve to supply your present demands till we can receive a payment of the Annuity.
You need not be under the least apprehension of our giving up the Trust; for be assur’d that no art or address of the Doctrs will prevail upon me to relinquish the Bond. But with this assurance on my part let me request you to adhere steadily to your present appointment of Mr Piper, who is dispos’d to act, and in conjunction with ourselves will do you all the service he can, if you do not, by some unlucky acquiescence with the Doctors desires throw things into confusion again.
I am a very bad vehicle for the conveyance of news, otherwise I woud attempt to relate the occurances of the Neighbourhood, in which, however, no remarkable changes have happen’d, except the Death of Mr French which took place some time in May last, and the marriage of Mrs Johnston (the widow of George) with Augustus Dorrell which seems fraught with every evil that can possibly be dreaded from Drunkenness—Ill temper &ca. Mrs Fairfax of Belvoir has been in a declining state of health for some time, & is now far from well; Mrs Washington enjoys good health & offers her best wishes for happier days to you, as I sincerely do, being Madam Your very humble Servant

G: Washington

